Case 1:20-cr-00372-KMW Document 41 Filed 07/20/21 Page 1 of1
Case 1:20-cr-00372-KMW Document 40 Filed 07/20/21 Page 1of1

    
   
 

STAMPUR & Rot Hus! 15 SDNY
ATTORNEYS AT LAW DOCUMENT
NAMES ROTH ALECTRER@RRSATAEILEDO

JAMES ROTH NEW YORK, N.Y, 10007
bee! in

Hy IATE

 

July 20, 2021
By ECF

Honorable Kimba M. Wood
United States District Judge
Southern District of New York

50 Peal Set MEMO ENDORSED

New York, NY 10007

Re: — United States y. Lazett Fisher, 20 Cr. 372 (KMW)
Dear Judge Wood:

My client, Lazett Fisher, requests a variance of her pretrial travel restrictions, which are
presently limited to the Southern District of New York, the Eastern District of New York and the
Eastern District of Pennsylvania.

2021, and will be retuming on August 8, 2021. She will be traveling with her child by plane and

Ms. Fisher respectfully requests to travel to Kissimmee, Florida on Tuesday, August 3, d
b cante
will be residing at 7506 Marker Avenue, Kissimmee, FL 34747,

AUSA Cecilia Vogel and U.S, Pretrial Officers Myrna Carrington and Brittney Brooks
have no objection to this request.

Very truly yours,
UWhhbam ©). Stamp
William J. Stampur

cc: AUSA Cecilia Vogel (By ECF)
USPTO Myrna Carrington (By Email)
USPTO Brittney Brooks (By Email)

SO ORDERED: N.Y, N.Y.
7Jas|ar

KIMBA M. WOOD
U.S.DJ.

WS/Fisher/Travel Rqst |
